ACCEPTED
                                                                                                                                          01-15-00937-CV
                                                                                                                               FIRST COURT OF APPEALS
Appellate Docket Number: 01-15-00937-CV                                                                                                HOUSTON, TEXAS
                                                                                                                                    11/4/2015 12:34:53 PM
                                                                                                                                    CHRISTOPHER PRINE
Appellate Case Style:         Liang "Benny" Zhao                                                                                                   CLERK

                        Vs.
                              XO Energy LLC and XO Energy Worldwide, LLLP

Companion Case No.: n/a
                                                                                                                   FILED IN
                                                                                                            1st COURT OF APPEALS
                                                                                                                HOUSTON, TEXAS
                                                                                                            11/4/2015 12:34:53 PM
Amended/corrected statement:                        DOCKETING STATEMENT (Civil)                             CHRISTOPHER A. PRINE
                                                                                                                     Clerk
                                             Appellate Court:1st Court of Appeals
                                        (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                               II. Appellant Attorney(s)
   Person       Organization (choose one)                                          Lead Attorney
                                                                           First Name:        Shannon
First Name:     Liang                                                      Middle Name: Ashley
Middle Name: "Benny"                                                       Last Name:         Lang
Last Name:      Zhao                                                       Suffix:
Suffix:                                                                    Law Firm Name: Sturm Law, PLLC

Pro Se:                                                                    Address 1:         723 Main Street, Suite 330
                                                                           Address 2:
                                                                           City:              Houston
                                                                           State:     Texas                        Zip+4:   77002-3340
                                                                           Telephone:         (713) 955-1800            ext.
                                                                           Fax:       (713) 955-1078
                                                                           Email:     slang@sturmlegal.com
                                                                           SBN:       24070103

I. Appellant                                                               II. Appellant Attorney(s)
   Person       Organization (choose one)                                          Lead Attorney
                                                                           First Name:        Charles
First Name:                                                                Middle Name: Alfred
Middle Name:                                                               Last Name:         Sturm
Last Name:                                                                 Suffix:
Suffix:                                                                    Law Firm Name: Sturm Law, PLLC

Pro Se:                                                                    Address 1:         723 Main Street, Suite 330
                                                                           Address 2:




                                                                Page 1 of 9
                                                        City:              Houston
                                                        State:     Texas                       Zip+4:   77002-3340
                                                        Telephone:         (713) 955-1800           ext.
                                                        Fax:       (713) 955-1078
                                                        Email:     csturm@sturmlegal.com
                                                        SBN:       24003020

III. Appellee                                           IV. Appellee Attorney(s)
    Person      Organization (choose one)                       Lead Attorney
Organization Name: XO Energy LLC                        First Name:        Tom
First Name:                                             Middle Name:
Middle Name:                                            Last Name:         Van Arsdel
Last Name:                                              Suffix:
Suffix:                                                 Law Firm Name: Winstead, P.C.
Pro Se:                                                 Address 1:         1100 JPMorgan Chase Tower
                                                        Address 2:         600 Travis Street
                                                        City:              Houston
                                                        State:     Texas                       Zip+4:   77002-3030
                                                        Telephone:         (713) 650-2728           ext.
                                                        Fax:       (713) 650-2400
                                                        Email:     tvanarsdel@winstead.com
                                                        SBN:       24008196

III. Appellee                                           IV. Appellee Attorney(s)
    Person      Organization (choose one)                       Lead Attorney
Organization Name: XO Energy Worldwide, LLLP            First Name:        Tom
First Name:                                             Middle Name:
Middle Name:                                            Last Name:         Van Arsdel
Last Name:                                              Suffix:
Suffix:                                                 Law Firm Name: Winstead, P.C.
Pro Se:                                                 Address 1:         1100 JPMorgan Chase Tower
                                                        Address 2:         600 Travis Street
                                                        City:              Houston
                                                        State:     Texas                       Zip+4:   77002-3030
                                                        Telephone:         (713) 650-2728           ext.
                                                        Fax:       (713) 650-2400
                                                        Email:     tvanarsdel@winstead.com
                                                        SBN:       24008196




                                               Page 2 of 9
V. Perfection Of Appeal And Jurisdiction

Nature of Case (Subject matter or type of case): Injunction

Date order or judgment signed: October 29, 2015                          Type of judgment: Interlocutory Order
Date notice of appeal filed in trial court: November 3, 2015
If mailed to the trial court clerk, also give the date mailed: n/a
Interlocutory appeal of appealable order:        Yes      No
If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):
Tex. Civ. Prac. & Rem. Code 51.014(4) Appeal from a Temporary Injunction
Accelerated appeal (See TRAP 28):                Yes     No
If yes, please specify statutory or other basis on which appeal is accelerated:
TRAP 28.1(a) Appeal from a Temporary Injunction

Parental Termination or Child Protection? (See TRAP 28.4):              Yes     ■   No

Permissive? (See TRAP 28.3):                      Yes      No
If yes, please specify statutory or other basis for such status:


Agreed? (See TRAP 28.2):                           Yes     No
If yes, please specify statutory or other basis for such status:


Appeal should receive precedence, preference, or priority under statute or rule:           Yes     No
If yes, please specify statutory or other basis for such status:


Does this case involve an amount under $100,000?             Yes        No
Judgment or order disposes of all parties and issues:        Yes        No
Appeal from final judgment:                                  Yes         No
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?       Yes    No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                   Yes        No               If yes, date filed:
Motion to Modify Judgment:              Yes        No               If yes, date filed:
Request for Findings of Fact            Yes       No                If yes, date filed:
and Conclusions of Law:
                                       Yes        No                If yes, date filed:
Motion to Reinstate:
                                        Yes       No                If yes, date filed:
Motion under TRCP 306a:
Other:                                  Yes       No
If other, please specify:

VII. Indigency Of Party: (Attach file-stamped copy of affidavit, and extension motion if filed.)

Affidavit filed in trial court:        Yes        No               If yes, date filed:

Contest filed in trial court:          Yes        No               If yes, date filed:

Date ruling on contest due:

Ruling on contest:       Sustained            Overruled            Date of ruling:

                                                                    Page 3 of 9
VIII. Bankruptcy

Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?         Yes        No
If yes, please attach a copy of the petition.



Date bankruptcy filed:                                           Bankruptcy Case Number:




IX. Trial Court And Record

Court:     240th Judicial District Court                              Clerk's Record:
County: Fort Bend                                                     Trial Court Clerk:        District   County
Trial Court Docket Number (Cause No.): 15-DCV-226436                  Was clerk's record requested?        Yes         No
                                                                      If yes, date requested: November 3, 2015
Trial Judge (who tried or disposed of case):                          If no, date it will be requested:
First Name:       Chad                                                Were payment arrangements made with clerk?
Middle Name:                                                                                                     Yes       No    Indigent
Last Name:        Bridges
                                                                      (Note: No request required under TRAP 34.5(a),(b))
Suffix:
Address 1:         301 Jackson
Address 2 :
City:              Richmond
State:    Texas                       Zip + 4: 77469
Telephone:     (281) 341-4457           ext.
Fax:      (281) 341-4546
Email: 240dc@fortbendcountytx.gov



Reporter's or Recorder's Record:

Is there a reporter's record?              Yes   No
Was reporter's record requested?           Yes   No

Was there a reporter's record electronically recorded?    Yes       No
If yes, date requested: November 3, 2015

If no, date it will be requested:
Were payment arrangements made with the court reporter/court recorder?          Yes      No     Indigent




                                                                Page 4 of 9
   Court Reporter                              Court Recorder
   Official                                    Substitute



First Name:       Roger
Middle Name: N.
Last Name:        Adair
Suffix:
Address 1:        1422 Eugene Heimann Circle
Address 2:
City:             Richmond
State:    Texas                       Zip + 4: 77469
Telephone:    (281) 238-3298            ext.
Fax:
Email: roger400@aol.com

   Court Reporter                              Court Recorder
   Official                                    Substitute



First Name:       Elizabeth
Middle Name:
Last Name:        Wittu
Suffix:
Address 1:        1422 Eugene Heimann Circle
Address 2:
City:             Richmond
State:    Texas                       Zip + 4: 77469
Telephone:    (281) 341-8600            ext.
Fax:
Email: wittueli@co.fort-bend.tx.us

X. Supersedeas Bond
Supersedeas bond filed:        Yes      No       If yes, date filed:

Will file:    Yes         No


XI. Extraordinary Relief

Will you request extraordinary relief (e.g. temporary or ancillary relief) from this Court?   Yes     No
If yes, briefly state the basis for your request:


XII. Alternative Dispute Resolution/Mediation (Complete section if filing in the 1st, 2nd, 4th, 5th, 6th, 8th, 9th, 10th, 11th, 12th, 13th,
or 14th Court of Appeal)
Should this appeal be referred to mediation?
                                                            Yes        No
                                                                       Page 5 of 9
If no, please specify:Appellees have declined to participate in mediation.
Has the case been through an ADR procedure?              Yes        No
If yes, who was the mediator?
What type of ADR procedure?
At what stage did the case go through ADR?             Pre-Trial         Post-Trial         Other

If other, please specify:

Type of case? Injunction
Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if known (without
prejudice to the right to raise additional issues or request additional relief):
Whether the trial court erred in issuing an injunction requiring Appellant to deposit money with the Court pending trial. Appellant seeks de novo review
and an order dissolving the injunction.

How was the case disposed of?        Other
Summary of relief granted, including amount of money judgment, and if any, damages awarded. Temporary Injunction
If money judgment, what was the amount? Actual damages:               $0.00
Punitive (or similar) damages: $0.00
Attorney's fees (trial):     $0.00
Attorney's fees (appellate):    $0.00
Other:
If other, please specify:



Will you challenge this Court's jurisdiction?            Yes        No
Does judgment have language that one or more parties "take nothing"?                  Yes       No
Does judgment have a Mother Hubbard clause?              Yes        No
Other basis for finality?
Rate the complexity of the case (use 1 for least and 5 for most complex):              1        2     3         4    5
Please make my answer to the preceding questions known to other parties in this case.                     Yes       No
Can the parties agree on an appellate mediator?          Yes        No
If yes, please give name, address, telephone, fax and email address:
Name                              Address                          Telephone                        Fax                         Email
n/a

Languages other than English in which the mediator should be proficient: n/a
Name of person filing out mediation section of docketing statement:            Shannon A. Lang




                                                                    Page 6 of 9
XIII. Related Matters
List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number: n/a                                                             Trial Court:

  Style:

     Vs.




                                                              Page 7 of 9
XIV. Pro Bono Program: (Complete section if filing in the 1st, 3rd, 5th, or 14th Courts of Appeals)
The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listserv to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?                   Yes      No

Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal?      Yes   No

Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit of Indigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department of Health and Human Services Federal Poverty Guidelines?                Yes       No

These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at http://aspe.hhs.gov/poverty/06poverty.shtml.

Are you willing to disclose your financial circumstances to the Pro Bono Committee?        Yes       No
If yes, please attach an Affidavit of Indigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the internet at http://www.tex-app.org. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary).




XV. Signature




Signature of counsel (or pro se party)                                                    Date:            November 4, 2015



Printed Name: Shannon A. Lang                                                             State Bar No.:   24070103



Electronic Signature: Shannon A. Lang
    (Optional)




                                                               Page 8 of 9
XVI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
court's order or judgment as follows on                        .



Signature of counsel (or pro se party)                                   Electronic Signature: Shannon A. Lang
                                                                                (Optional)

                                                                         State Bar No.:      24070103
Person Served
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                           (1) the date and manner of service;
                           (2) the name and address of each person served, and
                           (3) if the person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:

Date Served:      November 4, 2015
Manner Served: eServed

First Name:       Tom

Middle Name:
Last Name:        Van Arsdel
Suffix:
Law Firm Name: Winstead, P.C.
Address 1:        1100 JPMorgan Chase Tower
Address 2:        600 Travis Street

City:             Houston
State     Texas                       Zip+4:   77002-3030
 Telephone:       (713) 650-2728      ext.
Fax:      (713) 650-2400

Email:    tvanarsdel@winstead.com

If Attorney, Representing Party's Name: XO Energy, LLC & XO Energy Worldwide, L




                                                               Page 9 of 9